TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-19-00450-CV


                               Jacqueline Harrington, Appellant

                                                 v.

                             Cross Creek of Texas, Ltd., Appellee




                   FROM THE COUNTY COURT OF TRAVIS COUNTY
      NO. C-1-CV-19-001649, THE HONORABLE ERIC SHEPPERD, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant’s brief was originally due on September 25, 2019. On November 4, 2019,

this Court sent a notice to appellant informing her that her brief was overdue and that a failure to

file a satisfactory response by November 14, 2019, would result in the dismissal of this appeal

for want of prosecution. To date, appellant has not filed a brief or a motion for extension of

time. Accordingly, we dismiss this appeal for want of prosecution. See Tex. R. App. P. 42.3(b).



                                              __________________________________________
                                              Melissa Goodwin, Justice

Before Justices Goodwin, Baker, and Kelly

Dismissed for Want of Prosecution

Filed: December 13, 2019